*532MEMO OPINION
PER CURIAM:
Petition John Grady seeks a writ of habeas corpus. He is presently confined in the Montana State Prison and appears pro se on this application.
Petitioner avers that he was convicted of second degree assault, was sentenced, and arrived at the prison on January 14, 1974. He says that shortly thereafter he filed a notice of appeal, and moved the district court to set bail pending the appeal. Bail was set at $15,000. It is apparent on reading the application that petitioner’s complaint is that the amount of bail was excessive.
If such is the ease, the proper remedy is a motion to reduce bail made to the district court. The Court, having ascertained that petitioner is now represented by counsel on the appeal, this matter can and should be handled by counsel. The application is denied.